United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-2396
                      ___________________________

                                 Tony L. Noles

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                         Submitted: January 20, 2014
                           Filed: February 7, 2014
                                [Unpublished]
                               ____________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
        Tony L. Noles appeals from the district court’s1 order affirming the denial of
supplemental security income. Upon de novo review, we conclude that the
Commissioner’s decision is supported by substantial evidence on the record as a
whole. See Myers v. Colvin, 721 F.3d 521, 524 (8th Cir. 2013). Specifically, we find
that the administrative law judge’s (ALJ’s) credibility determination is entitled to
deference, because it was based on multiple valid reasons. See Renstrom v. Astrue,
680 F.3d 1057, 1065 (8th Cir. 2012). Further, we disagree with Noles that the ALJ
was required to arranged for a consultative examination, see Shannon v. Chater, 54
F.3d 484, 488 (8th Cir. 1995) (reversal for failure to develop record is warranted only
where such failure is prejudicial or unfair); and that the ALJ improperly relied on the
opinions of two non-examining physicians as to Noles’s residual functional capacity,
see Lauer v. Apfel, 245 F.3d 700, 705 (8th Cir. 2001) (weight accorded to opinions
from non-examining sources depends upon degree to which they provide supporting
explanations). Finally, we reject as meritless Noles’s contentions that he met the
criteria for the listings he cites, and that the ALJ improperly relied on the Medical-
Vocational Guidelines to find him not disabled. The judgment of the district court
is affirmed.
                          ______________________________




      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-